DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US5408866A) in view of Holicer (US2386554A) and Chaussinand (EP3284937A1).
Regarding claim 1, Kawamura teaches A leak detection apparatus to perform leakage detection of detecting occurrence and non-occurrence of purge gas leakage in an evaporative-emission pipe which allows the purge gas including evaporated fuel generated in a fuel tank to flow into an intake passage 5connected to an internal combustion engine (Abstract: A leak diagnosis system which diagnoses a leak condition of an evaporative emission control system for an internal combustion engine), wherein the leak detection apparatus comprises: 
a sealing section to air-tightly seal the evaporative-emission pipe (Background, Para (6) However, such an emission control system has a possibility that evaporative fuel is purged into the atmosphere if a leakage hole is generated at an evaporative fuel conduit or if an unsealed portion is generated at a connecting portion of the evaporative fuel conduit. If such an inferiority is generated in the evaporative emission control system, it is impossible that the evaporative emission control system is sufficiently operated. In order to prevent such troubles, EPA (Environmental Protection Agency) and CARB (California Air Resources Board) have proposed a leakage diagnosis system and a practical method thereof.).
a pressure measurement section to measure the pressure in the evaporative-emission pipe (Description: (9) In a step S1020 the engine control unit 50 detects the pressure drop speed in the evaporative conduit during a sucking operation mentioned above, on the basis of the signal of the pressure sensor 6, as shown in FIGS. 4 and 5).
and the leak detection is performed based on a pressure of the evaporated fuel in the evaporative-emission pipe, the pressure being measured by the pressure measurement section in a state in which the evaporative-emission pipe is air- tightly sealed by the sealing section ( Description: (9) In a step S1020 the engine control unit 50 detects the pressure drop speed in the evaporative conduit during a sucking operation mentioned above, on the basis of the signal of the pressure sensor 6, as shown in FIGS. 4 and 5. Para(48)The construction of the fourth embodiment is generally similar to that shown in FIGS. 1 and 2 except that a variation of the PCS (pressure changing speed) is used for a diagnosis of the leakage in the evaporative emission control system).
However, Kawamura does not teach an atomizing section to atomize the fuel in the fuel tank.
an evaporating section to evaporate the fuel that has been atomized in the atomizing section.
Holicer teaches an atomizing section to atomize the fuel in the fuel tank (para (68) (i) Mechanical atomization of fuel withdrawn from the storage tank, to speed its subsequently vaporization into dry gas, because the atomized fuel absorbs heat more readily).
Chaussinand teaches an evaporating section to evaporate the fuel that has been atomized in the atomizing section (Summary: The heater heats the fuel in the test cell so that the fuel is vaporized creating fuel vapor within the test cell).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Holicer (directed to use of atomizer) and chaussinand (directed to heating the fuel) into Kawamura (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy and efficiency in diagnosis of leakage by utilizing an atomizer to atomize the fuel because the atomized fuel absorbs heat more readily and a heater to vaporize the fuel as explained by Holicer and Chaussinand.

Regarding claim 4, the combination of Kawamura, Holicer and Chaussinand teach The leak detection apparatus according to claim 1, 
Holicer teaches wherein the fuel atomized by25 the atomizing section is introduced in a cell ((para (68) (i) Mechanical atomization of fuel withdrawn from the storage tank, to speed its subsequently vaporization into dry gas, because the atomized fuel absorbs heat more readily), 
Chaussinand teaches which is a chamber encircled by walls in the fuel tank, and evaporated by the evaporating section provided inside the cell (Description: The test cell [2] comprises a heater [24] mounted within the housing [21]. When leak detection is required, the heater [24] introduces a predetermined amount of energy in the housing so that the predetermined amount of fuel presents in the housing [21] is vaporized creating fuel vapor. In the example of Figure 1, the test cell [2] is mounted in the bottom wall of the tank. In another particular embodiment, the test cell [2] can be positioned on a side wall or top wall of the tank).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Holicer (directed to use of atomizer) and Chaussinand (directed to heating the fuel) into Kawamura (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy and efficiency in diagnosis of leakage by utilizing an atomizer to atomize the fuel because the atomized fuel absorbs heat more readily and a heater to vaporize the fuel as explained by Holicer and Chaussinand.


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura (US5408866A), Holicer (US2386554A) and Chaussinand (EP3284937A1) in view of Wilson (US5113116A).
Regarding claim 2, the combination of Kawamura, Holicer and Chaussinand teach The leak detection apparatus according to claim 1, however the combination of Kawamura, Holicer and Chaussinand do not teach wherein the atomizing section is an ultrasonic wave generator to atomize the fuel by ultrasonic wave.
Wilson teaches wherein the atomizing section is an ultrasonic wave generator to atomize the fuel by ultrasonic wave (Para (2) This invention relates to ultrasonic wave generators and in particular a circuit for driving an ultrasonic transducer used for atomizing fuel oil over an extended temperature range with improved efficiency).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Wilson (directed to use of ultrasonic wave generator) into the combination of Kawamura, Holicer and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage by utilizing an ultrasonic waver generator to atomize the fuel as explained by Wilson.

Regarding claim 7, the combination of Kawamura, Holicer, Chaussinand and Wilson teach The leak detection apparatus according to claim 2, Holicer teaches wherein the fuel atomized by25 the atomizing section is introduced in a cell ((para (68) (i) Mechanical atomization of fuel withdrawn from the storage tank, to speed its subsequently vaporization into dry gas, because the atomized fuel absorbs heat more readily), 
Chaussinand teaches which is a chamber encircled by walls in the fuel tank, and evaporated by the evaporating section provided inside the cell (Description: The test cell [2] comprises a heater [24] mounted within the housing [21]. When leak detection is required, the heater [24] introduces a predetermined amount of energy in the housing so that the predetermined amount of fuel presents in the housing [21] is vaporized creating fuel vapor. In the example of Figure 1, the test cell [2] is mounted in the bottom wall of the tank. In another particular embodiment, the test cell [2] can be positioned on a side wall or top wall of the tank).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Holicer (directed to use of atomizer) and Chaussinand (directed to heating the fuel) into Kawamura (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage by utilizing an atomizer to atomize the fuel and heater to heat the fuel as explained by Holicer and Chaussinand.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura (US5408866A), Holicer (US2386554A) and Chaussinand (EP3284937A1) in view of Liu (CN207245905U).
Regarding claim 3, the combination of Kawamura, Holicer and Chaussinand teach The leak detection apparatus according to claim 1, however the combination of Kawamura, Holicer and Chaussinand teach do not explicitly teach wherein the atomizing section is provided in a return passage, which is a branch passage branched off from a fuel supply 25passage for supplying the fuel to the internal combustion engine from the fuel tank, to return the fuel to the fuel tank.
Liu teaches wherein the atomizing section is provided in a return passage, which is a branch passage branched off from a fuel supply 25passage for supplying the fuel to the internal combustion engine from the fuel tank, to return the fuel to the fuel tank (Description: an internal combustion engine in the working process, the residual oil in the oil atomizer will pass through the oil return bolt into oil return pipe, the oil recovered by the oil return pipe flows back to the oil tank).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Liu (directed to oil recovery) into the combination of Kawamura, Holicer and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage in the system by utilizing the location of the atomizer in the oil tank as explained by Liu.

Regarding claim 8, the combination of Kawamura, Holicer, Chaussinand and Liu teach The leak detection apparatus according to claim 3, Holicer teaches wherein the fuel atomized by25 the atomizing section is introduced in a cell ((para (68) (i) Mechanical atomization of fuel withdrawn from the storage tank, to speed its subsequently vaporization into dry gas, because the atomized fuel absorbs heat more readily), 
Chaussinand teaches which is a chamber encircled by walls in the fuel tank, and evaporated by the evaporating section provided inside the cell (Description: The test cell [2] comprises a heater [24] mounted within the housing [21]. When leak detection is required, the heater [24] introduces a predetermined amount of energy in the housing so that the predetermined amount of fuel presents in the housing [21] is vaporized creating fuel vapor. In the example of Figure 1, the test cell [2] is mounted in the bottom wall of the tank. In another particular embodiment, the test cell [2] can be positioned on a side wall or top wall of the tank).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Holicer (directed to use of atomizer) and Chaussinand (directed to heating the fuel) into Kawamura (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage by utilizing an atomizer to atomize the fuel and heater to heat the fuel as explained by Holicer and Chaussinand.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura (US5408866A), Holicer (US2386554A) and Chaussinand (EP3284937A1) in view of Liu (US5139548A).
Regarding claim 5, the combination of Kawamura, Holicer and Chaussinand teach The leak detection apparatus according to claim 1, Kawamura teaches the leak detection section performs the leak detection when the reduced amount of the pressure in the fuel tank estimated by the pressure-reduction-amount estimation section is less than or equal to a predetermined threshold value (Description: (90) In a step S6040 the obtained pressure value is compared with the leak decision value. As shown in FIG. 16, when the obtained pressure value is lower than or equal to the leak decision value, the program proceeds to a step S6050 wherein it is judged that the leak amount is larger than the allowable value).
however, the combination of Kawamura, Holicer and Chaussinand do not teach a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section, and 
Liu teaches a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section (Claim 14. The method of claim 13 wherein said new values of pressure reduction are determined by simulation of the operation of said gas liquefaction process at the predicted ambient temperature at said future time utilizing the refrigerant inventory of step (8), said simulation being carried out by said supervisory control computing system in real time). Based on the information above, the ordinary skill in the art would be motivated to use the idea of Liu to determine the pressure reduction in the tank due to liquefaction process of the evaporated fuel in order to obtain better accuracy in leak detection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Liu (directed to liquefaction of gas) into the combination of Kawamura, Holicer and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage in the system by determining the pressure reduction by gas liquefaction in the oil tank as explained by Liu.

Regarding claim 11, the combination of Kawamura, Holicer, Chaussinand teach The leak detection apparatus according to claim 4, Kawamura teaches the leak detection section performs the leak detection when the reduced amount of the pressure in the fuel tank estimated by the pressure-reduction-amount estimation section is less than or equal to a predetermined threshold value (Description: (90) In a step S6040 the obtained pressure value is compared with the leak decision value. As shown in FIG. 16, when the obtained pressure value is lower than or equal to the leak decision value, the program proceeds to a step S6050 wherein it is judged that the leak amount is larger than the allowable value).
however, the combination of Kawamura, Holicer and Chaussinand do not teach a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section, and 
Liu teaches a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section (Claim 14. The method of claim 13 wherein said new values of pressure reduction are determined by simulation of the operation of said gas liquefaction process at the predicted ambient temperature at said future time utilizing the refrigerant inventory of step (8), said simulation being carried out by said supervisory control computing system in real time). Based on the information above, the ordinary skill in the art would be motivated to use the idea of Liu to determine the pressure reduction in the tank due to liquefaction process of the evaporated fuel in order to obtain better accuracy in leak detection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Liu (directed to liquefaction of gas) into the combination of Kawamura, Holicer and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage in the system by determining the pressure reduction by gas liquefaction in the oil tank as explained by Liu.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura (US5408866A), Holicer (US2386554A), Chaussinand (EP3284937A1) and Wilson (US5113116A) in view of Liu (US5139548A).
Regarding claim 9, the combination of Kawamura, Holicer, Wilson and Chaussinand teach The leak detection apparatus according to claim 2, Kawamura teaches the leak detection section performs the leak detection when the reduced amount of the pressure in the fuel tank estimated by the pressure-reduction-amount estimation section is less than or equal to a predetermined threshold value (Description: (90) In a step S6040 the obtained pressure value is compared with the leak decision value. As shown in FIG. 16, when the obtained pressure value is lower than or equal to the leak decision value, the program proceeds to a step S6050 wherein it is judged that the leak amount is larger than the allowable value).
however, the combination of Kawamura, Holicer, Wilson and Chaussinand do not teach a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section, and 
Liu teaches a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section (Claim 14. The method of claim 13 wherein said new values of pressure reduction are determined by simulation of the operation of said gas liquefaction process at the predicted ambient temperature at said future time utilizing the refrigerant inventory of step (8), said simulation being carried out by said supervisory control computing system in real time). Based on the information above, the ordinary skill in the art would be motivated to use the idea of Liu to determine the pressure reduction in the tank due to liquefaction process of the evaporated fuel in order to obtain better accuracy in leak detection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Liu (directed to liquefaction of gas) into the combination of Kawamura, Holicer, Wilson and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage in the system by determining the pressure reduction by gas liquefaction in the oil tank as explained by Liu.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawamura (US5408866A), Holicer (US2386554A), Liu (CN207245905U) and Chaussinand (EP3284937A1) in view of Liu (US5139548A).
Regarding claim 10, the combination of Kawamura, Holicer, Liu (CN207245905U)  and Chaussinand teach The leak detection apparatus according to claim 3, Kawamura teaches the leak detection section performs the leak detection when the reduced amount of the pressure in the fuel tank estimated by the pressure-reduction-amount estimation section is less than or equal to a predetermined threshold value (Description: (90) In a step S6040 the obtained pressure value is compared with the leak decision value. As shown in FIG. 16, when the obtained pressure value is lower than or equal to the leak decision value, the program proceeds to a step S6050 wherein it is judged that the leak amount is larger than the allowable value).
however, the combination of Kawamura, Holicer, Liu (CN207245905U) and Chaussinand do not explicitly teach a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section, and 
Liu (US5139548A) teaches a liquefaction-related-information obtention section of obtaining information related to liquefaction of the evaporated fuel; and a pressure-reduction-amount estimation section to estimate a reduction amount of the pressure in the fuel tank, the pressure being reduced due to 10liquefaction of the evaporated fuel, based on the liquefaction-related information obtained by the liquefaction-related-information obtention section (Claim 14. The method of claim 13 wherein said new values of pressure reduction are determined by simulation of the operation of said gas liquefaction process at the predicted ambient temperature at said future time utilizing the refrigerant inventory of step (8), said simulation being carried out by said supervisory control computing system in real time). Based on the information above, the ordinary skill in the art would be motivated to use the idea of Liu to determine the pressure reduction in the tank due to liquefaction process of the evaporated fuel in order to obtain better accuracy in leak detection.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the present invention to have incorporated Liu (US5139548A) (directed to liquefaction of gas) into the combination of Kawamura, Holicer, Liu (CN207245905U)  and Chaussinand (directed to leak detection for evaporative emission control system) for the purpose of obtaining better accuracy in diagnosis of leakage in the system by determining the pressure reduction by gas liquefaction in the oil tank as explained by Liu (US5139548A).

Allowable Subject Matter
Claims 6, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 6, 12-14, the prior arts of record, alone or in combination do not fairly teach or suggest 
“energy amount obtention section to obtain a consumption amount of the energy consumed for driving the atomizing section and the evaporating 20section; and 
a pressure estimation section to estimate pressure in the evaporative-emission pipe based on the energy amount obtained by the energy amount obtention section, and wherein the leak detection section determines occurrence of abnormality and a 25possibility of occurrence of abnormality in the leak detection apparatus when a difference between an estimated pressure value in the evaporative-emission pipe estimated by the pressure estimation section and a measured pressure value in the evaporative-emission pipe measured by the pressure measurement section is larger than a predetermined pressure26 value” including all of the limitations of the base claim and any intervening claims.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272 2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T./            Examiner, Art Unit 2863   

/NATALIE HULS/            Primary Examiner, Art Unit 2863